DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each independent claim (claims 1, 19 and 20) has been amended to further require the layers be deposited by “thermal atomic layer deposition”.  Applicant does not have support for these steps being “thermal atomic layer deposition”.  While applicant’s specification describes thermal atomic layer deposition processes in examples 1 and 2, where hundreds of layers are deposited by atomic layer deposition using heat to drive the reaction, however, the claims are directed towards the distinct embodiment of example 3, which is a plasma enhanced atomic layer deposition process, especially since applicant is teaching that the plasma is required to enhance the quality of the deposited film in this atomic layer deposition process [0070].  The claims explicitly require this plasma enhancement.
Claims 2-18 depend upon claim 1, and thus incorporates its new matter.
Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “thermal atomic layer deposition” in claim 1 appears to be used by the claim to mean “atomic layer deposition with a plasma post treatment step,” while the accepted meaning of a “thermal atomic layer deposition process” would generally exclude processes that have such plasma enhancement steps (that is, it would exclude processes where the energy for the deposition is enhanced by non-thermal energy).  The term is indefinite because the specification does not clearly redefine the term, and while the examiner infers this may be what is intended, it is unclear what applicant intends for this limitation to require.  For the purposes of examination, if the steps of exposing the substrate to a nitrogen precursor and a silicon halide precursor are performed without a plasma being present during those two specific steps, it will be interpreted to read upon this “thermal atomic layer deposition” limitation, even though it is followed by a plasma treatment step, since that is what the claim requires and applicant’s specification describes.
Claims 2-18 depend upon claim 1, and thus incorporates its indefinite subject matter.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (US 20150259791) in view of LaVoie (US 20110256726) in view of Henri (US 9601693).
Claim 1: Hausmann teaches a deposition method for depositing a silicon nitride film (abstract).  It teaches its process is process is applicable depositing silicon nitride onto semiconductor substrates, including substrates with three dimensional features built on them (raised or recessed features) and phase change memory substrates [0055].  It also teaches silicon nitride is useful for encapsulation layers in devices [0005].  It teaches that the process comprises, as shown in figure 4, sequentially: exposing the substrate to a nitrogen precursor (nitrogen containing reactant) in step 415 (after which the nitrogen reactant stops flowing and there is not a plasma present during this exposure), then exposing the substrate to a silicon precursor (silicon-containing reactant) in step 420 (during which there is not a plasma present) to form an untreated silicon nitride film (on the discussed three dimensional structure), the flow of the silicon precursor is ceased and the untreated silicon nitride film is treated with a plasma in step 425, to form a treated silicon nitride film [0060].  Hausmann further teaches that its examples use what it calls “conformal film deposition” (CFD), but that its process is not limited only to CFD, and that the films may be also deposited by ALD or PEALD, but it doesn’t teach what steps would be involved to deposit by ALD or PEALD.  Hausmann then directs a practitioner to look to US patent application 13/084,399, which is incorporated by reference for more details of the deposition process [0031], which was published as LaVoie (US20110256726).  
LaVoie teaches that conventional ALD includes the same steps of sequentially performing a step of exposing a substrate to a first precursor then exposing it to a second precursor where thermal energy allows them to activate surface reactions [0059] a subsequent step of exposing the layers deposited by to a plasma treatment may be used to form the desired properties in the film as the next step of the deposition cycle [0076].  As discussed above in the 112 rejections, this is interpreted to be “thermal atomic layer deposition” followed by a plasma post treatment step.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the film of Hausmann by a thermal ALD process as taught by LaVoie, with a plasma treatment step as the last step of the cycle, since Hausmann taught ALD as an alternative way CFD to deposit these films and LaVoie taught this to a conventional way to perform such an ALD process to deposit films.  
Hausmann further teaches that the nitrogen precursor is not taught to comprise plasma, instead exemplifying ammonia as the nitrogen precursor [0024], so it is readily apparent for the nitrogen precursor to not comprise plasma, since it is not taught to be required or even present.  It teaches that the silicon precursor (silicon containing reactant) can be a silicon halide comprising substantially no fluorine atoms nor chlorine atoms, exemplifying iodosilanes as one such group of known useful precursors [0023].   It further teaches that there is increasing demand to deposit the films at ever lower temperatures [0005] and that the process can be performed at temperatures no more than 325oC [0011], which is a range that overlaps with applicant’s claimed ranges of 150oC to 250oC or about 250oC. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Hausmann further teaches that certain halogen containing silicon reactants aren’t as useful at very low temperatures, though it does not specify which ones [0064], so it is not clear from Hausmann alone which ones can be used at the claimed temperatures of between 150oC and 250oC.
However, Henri is also directed towards depositing silicon nitride films useful as encapsulation layers using halosilanes and ammonia as the reactants to do so (abstract).  It further teaches that iodosilane, such as tetraiodosilane (silicon halide precursors) are very good with ammonia at depositing desirable silicon nitride films at temperatures less than or equal to 300oC (col 1, lines 30-48), and they further have the benefit of reducing etching compared to other silicon halide precursors and forming very good encapsulation layers that are hermetic, and conformal at such low temperatures (col 4, lines 35-63).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use iodosilanes, such as tetraiodosilane (claims 7-8) with ammonia (claims 9-10) as the silicon halide precursor and nitrogen precursor in the process of Hausmann in order to be able to gain the taught benefits of doing so, such as being able to deposit high quality, hermetic encapsulation layers at very low temperatures while avoiding etching the substrate (claim 1).
Claims 2 and 5: as discussed above, Hausmann teaches using its silicon nitride films as encapsulation layers for semiconductor devices, it does not exemplify depositing encapsulation layers on the claimed structure.
However, Henri teaches that the substrates in need of its encapsulation process are silicon wafers with one or more layers deposited on top of it in stacks (which can be considered fin structures, col 6, lines 42-56), and as shown in figure 2b, Henri teaches there is a need in the art to deposit a silicon nitride encapsulation layer 299 on, a substrate containing what can be described as a fin structure that comprises an oxide layer 241 (an oxide liner second material deposited on top of the silicon wafer first material) and a third material deposited on a exposed surface of the second material (third material comprises layers 245a,247a, 255a, 257a, 265a and comprises chalcogenide material, col 10, lines 44-58).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the silicon nitride encapsulation layer of Hausmann onto the layer structure of Henri (including the third material) which reads upon the claimed layer structure since it was a structure taught to be in need of such encapsulation and doing so would produce no more than predictable results (claims 2 and 5).
Claims 3-4:  Henri teaches that the third material (comprising chalcogenide) is sensitive to air or moisture, which is why it needs to be encapsulated (col 3, lines 11-25).  
Claim 6: Hausmann teaches the three dimensional structure has an aspect ratio  that overlaps with applicant’s claimed range [0055] and Henri teaches that its three dimensional structure can have an aspect ratio of about 5 or values greater than 5 (col 6, lines 55-60).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have an aspect ratio of about 5 or greater than that, since three dimensional structures with such aspect ratios were taught to be in need of such silicon nitride coatings and doing so would produce no more than predictable results.
Claims 7-10: see the discussion for claim 1, it is obvious to use iodosilanes, such as tetraiodosilane (claims 7-8) with ammonia (claims 9-10) as the silicon halide precursor and nitrogen precursor in the process of Hausmann in view of Henri for the reasons discussed previously.
Claim 11: see the discussion for claim 1, Hausmann teaches exposing the substrate to the silicon precursor after the nitrogen precursor.
Claim 12:  Hausmann teaches that the duration for the exposure time for each precursor (reactant A and B, either of which could be the silicon halide precursor or the nitrogen precursor) exposure are result effective variables separately controlled to produce or exceed saturation of that precursor and a practitioner will control each of those durations to produce the required saturation [0039-0042].
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “the substrate is exposed to the nitrogen precursor for a first period of time and the silicon halide precursor for a second period of time, the second period being about 2 times greater than the first period” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 12).

Claim 13: Hausmann teaches the plasma can comprise any suitable gas, such as argon [0046].  
Claim 14: Hausmann teaches that the effect of the plasma is to cause the reactants to react with each other and so produce silicon nitride from the reactants [0060].  Since the reactants are SiI4 and NH3, it is readily apparent that reacting them to create SiN would be expected to reduce the amount of hydrogen present, since hydrogen from NH3 will be removed during the reaction to leave the desired SiN layer.  Additionally, the office does not have the time and resources necessary to produce and characterize the materials produced in this process, so it is assumed that similar materials processed by the same methods will produce a material with the same properties. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the plasma treatment to reduce the amount of hydrogen in the film because reacting the precursors to leave SiN would be expected to remove hydrogen because that is what needs to leave the film for SiN to be what remains, thus reducing the amount of hydrogen present in the film.
Claim 15: Hausmann teaches forming the untreated silicon nitride film 210 can be performed at a higher pressure than treating the untreated silicon nitride film 220 [0055].  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to form the untreated silicon nitride film at a higher pressure than treating the untreated silicon nitride film because it was taught to be a known option for the process.
Claim 16: Hausmann teaches that it wants a high conformality (step coverage) and teaches a conformality that is at least 90%, such overlapping with applicant’s claimed range [0081].  Additionally, Henri teaches the silicon nitride film produced with its precursors (the ones used in the rejection can produce a conformality of at least 95% including about 100% (col 4, line 59 through col 5, line 10), which also overlaps with applicant’s claimed range of greater than or equal to 99%.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 17. Henri teaches that the silicon nitride film used for encapsulation with its precursors can be not only conformal, but hermetic (col 4, lines 59-62).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the encapsulation layer of Hausmann in view of Henri hermetic, because doing so was taught and taught to be possible for such encapsulation layers, and clearly, being hermetic would be more desirable than not for encapsulation.
Claim 18: Hausmann teaches repeating exposure of the substrate to the nitrogen precursor and the silicon halide precursor and treatment of the untreated silicon nitride film until a treated silicon nitride film of a predetermined thickness has been formed [0060].  
Claim 19:  See the previous discussion above, particularly for claims 1, 11, 12, 15, 16, 14, and 17
Claim 20:  See the previous discussion above, particularly for claims 1, 11, 12, 15, 16, 14, and 17.  As discussed above for claim 1, applicant’s claimed temperatures overlap with those of the prior art, which is prima facie obvious.  Additionally, Hausmann exemplifies performing the process at pressures between 1 and 50 torr for the different process steps [0054], which overlaps with applicant’s claimed 20 torr and pressure is just the concentration of the reactants present.
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Henri teaches using plasma powers that overlap with applicant’s claimed ranges are appropriate for these precursors (col 8, lines 20-60).
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Response to Arguments
Applicant's arguments filed 07-29-2021 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
Regarding the argument that Hausmann teaches away from ALD, it explicitly teaches that thermal ALD and PEALD are suitable techniques for depositing its films, so it does not teach away from doing it, it teaches it.  
Regarding applicant’s statement that “There is evidently confusion as to whether the silicon nitride film is formed before the plasma exposure or only after the plasma exposure” because the plasma causes reactions.  However, as taught by LaVoie above, the atomic layer of “untreated silicon nitride” was already present, it just didn’t produce the desired quality of SiN until a plasma treatment is performed.  As applicant states on page 7 of their remarks, Hausman teaches that heat drives the reactions as well, so it was expected that heat would also drive the reactions, just not provide enough energy to produce the desired final quality of film.  It is noted that this is precisely the same reason applicant states they perform their own plasma treatment in their specification [0070].  Additionally, the Henri reference was supplied to teach that these precursors will thermally react at these temperatures.
The examiner would like to comment that regarding the arguments of CFD versus ALD, from what Hausmann describes, atomic layer deposition would be considered a type of conformal film deposition, since they are cyclical deposition cycles of the same steps to deposit conformal films, but CFD does not strictly require (though it permits) single atomic layers be deposited per cycle, while ALD is typically meant to require this.
Regarding applicant’s argument on page 8 of their remarks that the temperatures of Hausmann are “immaterial to the claimed thermal ALD process as Hausmann’s reactions benefit from the use of plasma to drive the reaction”, as admitted on page 7 of applicant’s remarks, Hausmann teaches heating drives the reactions too, so that it teaches depositing the films at elevated temperatures and specific temperature ranges is not immaterial.  It is readily apparent that applicant’s own process “relies on a plasma exposure to drive the reaction”, so this is not a distinction between Hausmann and applicant’s invention.
Conclusion
No current claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOEL G HORNING/Primary Examiner, Art Unit 1712